 JOS. T. RYERSON & SONS, INC.461Joseph T. Ryerson&Sons, Inc. and Local 2212,UnitedSteelworkers of America,AFL-CIO. Case 8-CA-5817October 2, 1972DECISION AND ORDEROn August 13, 1970, Trial Examiner Marion C.Ladwig issued the attached Decision in this proceed-ing. Thereafter, the Respondent filed exceptions anda supporting brief.The Board has considered the record and theTrial Examiner's Decision in light of the exceptionsand the brief and has decided to affirm the TrialExaminer's rulings, findings, and conclusions only tothe extent consistent herewith.1.Despite the now protracted litigation and de-liberations, this is a simple dispute. Employee Beasleyis a long-service employee of the Respondent, and heis recording secretary for his Union. His Employerand his Union are parties to a contract which prohib-its the conduct of union business on worktime:'The Union agrees that neither it nor any of itsofficers or members will ... engage in any Unionactivity either (a) on Company time, or (b) on theproperty of the Company in any manner whichshall interfere with the Company's operations.This provision shall not be construed to prohibitthose meetings and activities specifically provid-ed for herein concerning the adjustment of griev-ances. [Article II, section 3.]In March 1970, Beasley was given a written repri-mand for an asserted breach of that contract commit-ment. Beasley's supervisor resolutely maintains thatBeasley had been caught redhanded, as it were, work-ing on union documents at his workbench at a timewhen scheduled production work should have beenperformed. Beasley stoutly denies the allegation. Agrievance was, of course, promptly filed by the Union.It was denied at the first two steps, whereupon furtherprocessing was held in abeyance, by mutual agree-ment, for reasons having nothing to do with the meritsof the grievance. Meanwhile, the instant charge hadbeen filed. The General Counsel thereafter issued thecomplaint alleging that Respondent violated Section8(a)(1).This short and plain dispute emphasizes the fun-'Our dissenting colleagues make the charge thatan arbitrator will beunable todetermine whether this clauseis,per se,an unlawfully broadrestriction of employees'Sec. 7rights. But neither can thatissue be resolvedin this proceeding.The question was not raisedby thecharge,alleged in thecomplaint,litigated by the parties,decided bythe Trial Examiner, or pre-sented tous byexception or brief.The questionwhether a contract clausewhich,on its face,violatesthe Act maynevertheless serve as the predicatefor abstention pursuanttoCollyerInsulatedWire,192 NLRB No. 150, issimplynot presented.damental soundness of our growing practice to ab-stain from action where grievance and arbitrationprocedures are available to resolve a dispute equallycognizable in either forum. Had the parties not beendiverted from the contractually agreed forum first in-voked, this dispute would by now surely be not merelyresolved, but long since forgotten.These parties have bargained and contracted,fruitfully and amicably, for 30 years. No shred ofevidence in this record suggests that they are incapa-ble of resolving this dispute, quickly and fairly, pur-suant to their contractual undertakingswhichculminate in binding arbitration. This allegation ofthe complaint will be dismissed, subject to reservationof appropriate jurisdiction,National Radio Company,Inc.,198 NLRB No. 1.22.The remaining alleged violation of Section8(a)(1) arises from an equally straightforward dispute.About 2 weeks after the events described above, Beas-ley conferred with Respondent's general manager,Reiker, regarding the grievance of an employee, oneChilcher. In the course of the discussion, according toBeasley,Reiker stated that Beasley would "have ahard time with the company and also the men in thewarehouse" if he pursued the grievance. Beasley's ac-count is contraverted by Reiker, who denies that hemade any such statement.The General Counsel contends, and the Trial Ex-aminer found, that Beasley's version should be cred-ited.The Examiner then concluded that Reiker'sstatement constituted a threat of reprisalagainstBeasley for his participation in the grievance proce-dure. Despite the simplicity of the facts of the dispute,the issue raised is both complex and difficult. For thereasons set out below, we conclude that protection ofstatutory rights requires that the Board exercise itsjurisdiction.Accordingly, we reject the RespondentEmployer's contention that we should abstain in def-erence to the grievance and arbitration proceduresprovided in the contract between the parties.In our series of decisions adumbrating theBoard's policy to defer to a contractual forum wherea dispute might properly be resolved either by us orunder contract procedures, we have requiredas a con-dition of such abstention that the dispute presented inour proceeding be cognizable in the contractual fo-rum. We stated inCollyer Insulated Wire,192 NLRBNo. 150, that:Finally, here, as inSchlitz,the dispute is oneeminently well suited to resolution by arbitra-tion.The contract and its meaning in present2We do not acceptour dissenting colleagues'characterization of thepositions we have taken in a variety of other cases in the area of accommodat-ing our processes to those of arbitrationWe deem it inappropriate,however,to utilize our opinion in this case as a vehicle for engaging in a further debateon issues which were dealt with comprehensively in the majority and dissent-ing opinions in each of such cases. 462DECISIONSOF NATIONAL LABOR RELATIONS BOARDcircumstances he at the center of this dispute. Incontrast, the Act and its policies become in-volved only if it is determined that the agreementbetween the parties, examined in the light of itsnegotiating history and the practices of the par-ties thereunder, did not sanction Respondent'sright to make the disputed changes, subject toreview if sought by the Union, under the contrac-tually prescribed procedure. That threshold de-termination is clearly within the expertise of amutually agreed-upon arbitrator. In this regardwe note especially that here, as inSchlitz,thedispute between these parties is the very stuff oflabor contract arbitration. The competence of amutually selected arbitrator to decide the issueand fashion an appropriate remedy, if needed,can no longer be gainsaid.InNational Radio Co.,198 NLRB No. 1, a similarcondition obtained. There, the question whether disci-pline imposed by the employer had been for cause, orfor discriminatory reasons, had been presented to anarbitrator and was subject to resolution by him. Inreliance on the Board's traditional practice to adoptthe findings of arbitrators under standards prescribedinSpielbergManufacturing Company,112NLRB1080,we concluded that our remedial authorityshould not be exercised prior to determination of thedispute in the arbitral forum. Thereafter, action by theBoard would be appropriate on a showing that thecontractual proceeding had reached a result whichoffened theSpielbergstandards.However, it has never been the practice of thisBoard, and it is not now, to abstain from action incases which present issues which are irresolvable, inconformity withSpielberg,in an alternative forum. Itiswell settled, for example, that Board deference isnot owed to the result of an arbitration proceedingwhere the grievant's claim of discriminatory treat-ment was, in fact, not considered by the arbitrator.'Similarly, where the grievant has been deprived ofbasic procedural fairness, deference has been denied.4The instant case poses an issue which, we con-clude, is sufficiently unlike that inNational Radio,that effectuation of the statutory scheme requires theexercise of our authority. There are two impedimentsto the resolution of this dispute by any tribunal otherthan this Board. First, it does not clearly appear thatthe incident complained of, an asserted threat unac-companied by any discipline or other change inBeasley's employment status, could form the basis for3See, e.g,RaytheonCompany,140 NLRB 883.GatewayTransportationCo,137 NLRB 1763.Morerecently, after Cot-/yer,the Board has relied on this foundation to hold that abstention isinappropriate where the contracting parties appear to bealigned ininterestagainst the grievant.KansasMeat Packers,Divisionof Ansto Foods,Inc.,198NLRB No. 2.a grievance cognizable under the contract. Second,even if that hurdle be passed, there is no showing thatan arbitrator would have any authority, under thecontract, to consider or remedy company interferencewith the performance of grievance functions by agrievance committeeman. The contract contains aclause which does prohibit employer interference withemployee rights, or discrimination against employees,because of unionmembership,but it does not by itsterms expressly protect the kinds of activities in whichBeasley was engaged at the time the putative threatwas made. Neither has there been any showing, de-spite this lacuna, that such grievances have in the pastbeen treated as the proper subjects of the grievanceand arbitration machinery. On the contrary, Respon-dent makes the unchallenged assertion that there hasnever before been any formal complaint, in any fo-rum, based upon a claim of employer recriminationsagainst union officials engaged in grievance handling.We are constrained to add that the violation withwhich this Respondent is charged, if committed,strikes at the foundation of that grievance and arbitra-tionmechanism upon which we have relied in theformulation of ourCollyerdoctrine. If we are to fosterthe national policy favoring collective bargaining andarbitration as a primary arena for the resolution ofindustrial disputes, as we sought to do inCollyer,bydeclining to intervene in disputes best settled else-where, we must assure ourselves that those alternativeprocedures are not only "fair and regular"5 but thatthey are or were open, in fact, for use by the dispu-tants.These considerations caution against our ab-stention on a claim that a respondent has sought, byprohibited means, to inhibit or preclude access to thegrievance procedures. It is this consideration whichpersuades us that the issues of arbitrability and con-tract coverage, discussed above, should not here beleft to resolution by the arbitrator as might be appro-priate under other circumstances. SeeInternationalUnion of Operating Engineers, Local 150, AFL-CIO v.Flair Builders, Inc.,406 U.S. 487. We address, there-fore, the merits of the statutory violation alleged.Employee Beasley, the recording secretary of theUnion, has been employed by the Respondent for 19years.At the time this dispute arose, Beasley alsoserved as employee advisor with respect to workmen'scompensation and insurance matters. He was not amember of the shop grievance committee although heusually attended grievance meetings for the purposeof recording minutes.On March 16, Beasley attended a grievance com-mittee meeting, and, because of the absence of UnionPresident Branc, Beasley served as committee spokes-man. The meeting was called for the discussion of two5SpielbergMfg Co, supra JOS. T. RYERSON & SONS, INC.463pending grievances from the shop. One of these, theChilcher grievance, arose from the termination of em-ployee Chilcher for unexcused absences. Chilcher hadbeen reemployed as a new employee shortly after histermination and the Union sought, by the grievance,to preserve certain of Chilcher's insurance and otherbenefits despite his break in employment. The secondgrievance arose from a claim for call-in pay for em-ployee Hovey .6 At the conclusion of the meeting, afterboth grievances had been presented, Respondent'sgeneral manager, Reiker, was asked how he was dis-posed toward the grievances. He responded that theChilcher grievance appeared to have considerablemerit, but he characterized the Hovey grievance aspicayune?On March 23, the final date provided in the con-tract for Respondent's answer to the grievances, Gen-eralManager Reiker met briefly with Beasleyregarding the Chilcher grievance. Reiker had not thendetermined Respondent's answer to the grievance andhe asked Beasley for additional time to make the re-sponse. He also asked Beasley to supply additionalinformation concerning Chilcher's period of absence.Beasley agreed to the requested extension and alsoagreed to supply the additional information, subjectto Branc's agreement. Beasley also inquired regardingthe Hovey grievance and Riker responded that theanswer, a denial, was being typed and would be forth-coming. There was no other discussion of the Hoveygrievance.At the conclusion of the discussion, the disputedincident occurred. According to Beasley, whom theTrial Examiner credited, Reiker asked whether Beas-ley intended to continue to urge the grievances. WhenBeasley answered affirmatively, Reiker is said to haveresponded, "If you continue to back these grievancesup you will have a hard time with the company andalso the men in the warehouse."Reiker and General Foreman Lekan, the onlyother person present, denied that the above statementwas made, and also elaborated upon a further discus-sion which took place at the meeting. According toReiker, as corroborated by Lekan, Beasley askedwhether steps could be taken to make the grievancehandling proceduresmore amicable. Reiker re-sponded that he was in favor of more amicable rela-tions but that an improved atmosphere would requirethat the Union file fewer frivolous grievances. Themeeting ended on that indeterminate note.Two days later, Beasley submitted the additional6Some weeks earlier,late on a Sunday evening, three employeeshad beencalled in outside normal working hours to perform a smallemergency job atthe request of a customer.Hoveywas not one of the employees called in andasserted in his grievance that he should have been.rHe described the Union's submission of the grievanceas "picking fly shitout of pepper "information concerning the Chilcher grievance, andagain sought discussion of means to improve the tenorof grievance handling procedures. The Companyshortly thereafter answered the grievance in favor ofthe Union, granting the relief which had been sought.The Hovey grievance had been denied.The Trial Examiner credited the testimony ofBeasley as to the alleged threat, stating:Having found Beasley to have been a con-scientious and forthright witness, I do not believehe would fabricate the threat if it had not beenmade.He did not, however, discredit Reiker's and Lekan'stestimony that the meeting ended with a general dis-cussion of the atmosphere in which grievance han-dling was taking place. Indeed, their testimony in thisrespect is corroborated by Beasley himself, and con-firmed by his later actions.Respondent takes vigorous exception to the TrialExaminer's resolution of credibility in favor of Beas-ley, asserting that the Examiner's decision is so ill-supported that it is vulnerable to reversal, even underthe standards ofUniversal Camera.8Respondent as-serts, in sum, that the decision to credit Beasley isirreconcilable with a set of well-supported and com-pelling inferences which must be drawn from the restof the record.' Respondent's exception is not withoutsubstance, but in light of our disposition of the case,we find it unnecessary to decide whether theExaminer's credibility resolution is unsupportable.We assume, as the Trial Examiner found, thatat somepointduring the consultation of March 23, Reiker didmake the statement described by Beasley.The Trial Examiner seems to have assumed, al-though his decision is silent on the point, that theremark was made during Reiker's discussion of theChilcer and Hovey grievances. Our examination ofthe record satisfies us that the remark was not utteredin that context: it came, rather, during the more gen-eral discussion not relating to any particular griev-ance. In that context, the remark could not reasonablyhave been construed to have any prohibited effect.Only three persons-Beasley, Reiker, and Lek-an-were present during the March 23 conference,and each of the three testified that the conference wasaddressed to two distinct topics: (1) A concededlysatisfactory discussion leading to a quick under-standing as to purely procedural matters relating tothe Chilcher grievance, and (2) a candid discussion,8Universal Camera Corp v N.L.R.B,340 U.S. 474 (1950).9 "Although the Board may not overrule its Trial Examiner by discardingthe positive credible testimony of a witness in favor of an inference drawnfromtenuous circumstances...itmay refuse to follow its Trial Examinerin crediting testimony where it conflicts with well supported and obviousinferences from the rest of the record.Such refusal is particularlyjustifiedwhen the testimony in question is given by an interested witness ... .(N L.R B v. Pyne Molding Corporation,226 F.2d 818(C A 2, 1955) ) 464DECISIONSOF NATIONALLABOR RELATIONS BOARDthereafter, of the more generalized issue of how toimprove the atmosphere in which grievance handlinghad been occurring.It seems, insorting out the totalconversation, that the remark that Beasley would begiven "a hard time" clearly could not, as Beasley'stestimonysuggests, and as the Trial Examiner appar-ently found, have referred to the pending Chilcherand Hovey grievances. As to Chilcher's, Beasley hadalready responded favorably to Reiker's request foran extensionof time-a request grounded in Rieker'sfavorable view of Chilcher's case.And, as the recordshows, shortly thereafter the Company conceded themerit of the Chilcher grievance. As to Hovey's, Reikerhad already dictated his answer when the meetingtook place. There was obviously nothing in the discus-sion which would have inspired a company threat togive Beasley a "hard time."Thus, giving effect to the Trial Examiner's find-ing that the remark was made, it could only have hadrelevance to the more generalized discussion, whereinBeasley appealed for a more amicable atmosphere forgrievance processing, and Reiker advised Beasley thatthe Union ought to desist from filing frivolous griev-ances.But inthatcontext, the remark loses all ele-ments of interference or coercion, for it woulddoubtless be true that in the course of processionpicayune or frivolous grievances, the Union wouldindeed be given a "hard time." The Company would,we assume, defend itself vigorously against claims itregarded as falling in this category and vigorouslyresist the arguments of the proponents of such claims.Moreover, only in this context does the ambig-uous remark relating to the warehouse employees, ifmade,10 make any sense at all. The credited version ofthe statement by Reiker, on its face, seems to meanthat not only "the Company," but "also the men in thewarehouse" would give Beasley "a hard time." Howev-er Beasley was permitted to testify that he interpretedthe remark to mean that the Company would give notonly Beasley, but also the warehouse employees, a hardtime. In this respect, Beasley's interpretation of the re-mark is hopelessly at odds with well-established con-trary facts. The warehouse employees had, so far as therecord shows, filed no grievances. On the contrary, em-ployees from Span 7 of the production area had beensingularly active in filing grievances, leading to a com-plaint by Superintendent Schrader, at a joint union-'one first of Beasley's two pretrial affidavits as to this conversationincludes no reference to any remarks about warehouse employees,thus gen-erating considerable doubt whether this part of the statement was made atall.while this inconsistency was pointed out to the Trial Examiner, hisdecision includes no analysis or resolution thereofcompany meeting on March 6, that union officers inSpan 7 were devoting excessive worktime to grievancematters. It is entirely logical that Reiker would believe,and say, that nonproduction employees sharedmanagement's concern over that concentration of re-sources on trivial or ill-supported complaints.Thus, viewed in context, there is no basis onwhich to find either that the remarks were coercive orthat they could reasonably have been regarded asimproper interference with Beasley's functions as aunion representative. Rather, if they were in factmade, they could only have been uttered as expres-sions of a permissible viewpoint in the context of ageneral discussion of trivial, petty, or "frivolous"grievances. This Board has often recognized that can-did, even coarse, discourse is an expected, part of suc-cessful grievance processing."We shall thereforedismiss the complaint in this respect.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the complaint hereinbe, and it hereby is, dismissed; provided, however,that: Jurisdiction of this proceeding is hereby retainedfor the limited purpose of entertaining appropriateand timely motions for further consideration upon aproper showing, with respect to the disciplinary warn-ing issued to employee Beasley, either (a) that thedispute has not, with reasonable promptness after theissuance of this Decision, been resolved by amicablesettlement in the grievance procedure or submittedpromptly to arbitration, or (b) that the grievance orarbitration procedures have not been fair and regularor have reached a result which is repugnant to the Act.MEMBERS FANNING AND JENKINS, dissenting:When the majority began to defer to arbitrationcases involving violations of the statute, we warned,and have repeated our warning since then, that thisiiSee, e.g.,Crown Central Petroleum Corporation,177 NLRB 322. Thatdecision was enforced by the reviewing court,which noted, 430 F.2d 724:Of central importance to our view of the case, is the nature of theprotected activity involved Hams and Gilliam were participating in agrievance meeting, which by its very nature requires a free and frankexchange of views, and where bruised sensibilities may be the priceexacted for industrial peace.As the Board noted,a grievance proceedingis not an audience,conditionally granted by a master to his servants, buta meeting of equals-advocates of their respective positions.Manly wasnot assailed with abuse on the floor of the plant where he stood as asymbol of the Company's authority, the characterization of the untruthcame while he was appearing as a Company advocate during a closedmeeting with Union representatives. JOS. T. RYERSON & SONS, INC.465course would lead to the disappearance of the protec-tion of the Act, and that employees would be left withonly such protection as they were accorded under thecollective-bargaining agreement-a protection de-pendent on the relative strengths of the employer andunion, and upon the union's ability and willingness tounderwrite expensive arbitrations.This predicted result has now been achieved in thepresent case.The contract here contains a provision that neitherthe Union nor its members will "engage in any Unionactivity either (a) on Company time, or (b) on theproperty of the Company in any manner which shallinterfere with the Company's operations." In addi-tion, the contract prohibits "discrimination, interfer-ence, restraint or coercion by the Company againstany employee because of membership in the Union."Such clauses which write into the contract a largesegment of the statute thereby, under the majority'sdeferral to arbitration, reduce the protection of theAct to a question of interpretation of the contractclause. The result is to eliminate any independentprotection which the Act otherwise provides, and tomake the public interest in proper and uniform appli-cation of the Act a plaything of private treaty andinterpretation.Beasley was disciplined for allegedly violating theclause restricting union activity on company time orproperty. Because this provision apparently prohibitsnearly all concerted activity at the place of employ-ment, there is a grave doubt as to its lawfulness underthe Act. Cf.The Magnavox Company of Tennessee,195NLRB No. 40. If it is unlawful, a discharge for violat-ing it would also be unlawful. The arbitrator, howev-er, cannot consider this issue, since his function islimited to interpreting the contract and he must ac-cept the contract provisions as they exist. Thus, aportion of Beasley's protection provided by the stat-ute is eliminated by the majority's deferral to arbitra-tion, an example of the undermining of the Actinherent in the deferral policy of the majority.Together, the two contract clauses cover much,perhaps most, of the concerted activity protected bySection 8(a)(1), (3), and (5) of the Act. There is, how-ever, no assurance the arbitrator will, or can, interpretthese clauses to conform precisely to the requirementsof the statute. If he interprets the clauses to prohibitconduct which the Act permits and protects, or topermit conduct which the Act proscribes, as the in-stance given in the preceding paragraph indicates hemay well be compelled to do, then the statute is sub-verted.Any such disparity between the arbitrator'sinterpretation and the statutory requirements will notbe remedied by the majority so long as the words ofthe contract provisions do not openly conflict with thestatute, and probably not even then.The majority will not examine, pursuant toSpiel-bergor otherwise, the arbitrator's interpretation of thecontract clauses to see whether his decision affordsless protection than the statute. Nor will the majorityexamine the award to see whether the unfair laborpractice issue was even decided. Member Kennedywill presume that the award did decide that issue, anddecide it correctly. Chairman Miller and Member Pe-nello will so presume if there is evidence to show theissue was presented to the arbitrator even though hisaward contains no indication that he even consideredthe issue; here, the fact that the contract incorporatesparts of the Act apparently would be sufficient evi-dence. Thus, theSpielberg"string" on the Board'sdeferral becomes meaningless.This they have demonstrated by their unconcernfor the possible unlawfulness of clause 1, and by theirdecisions inNational Radio Company, Inc.,198 NLRBNo. 1, andTerminal Transport Company, Inc.,185NLRB No. 96, refusing to consider alleged discrim-ination if a "good cause" under the contract existedwhich could justify the discharge, even though it mayhave been union activity which caused the discharge.Thus, under the majority's deferral to arbitration, theonly issue becomes the scope of the contract protec-tion, and the decision of this issue then overrides theAct if they do not coincide. Consequently, by incor-porating Section 8(a)(1), (3), and (5) of the Act intothe contract and appending an arbitration clause, theUnion and Employer are enabled by the majority'sdeferral to arbitration to escape the Board's andcourts' application of the Act to their violations, as wehave predicted would occur.There is therefore no assurance that Beasley willever receive the decision on his statutory rights towhich he is entitled, for there is no assurance that the 466DECISIONSOF NATIONALLABOR RELATIONS BOARDarbitrator will or can interpret the contract clause tocoincide with the reach of the statute, or that if he failsto do so the majority will then review his action torectify such failure. Nor is there any assurance that,lacking the government's resources, facilities, andpower, the facts concerning the alleged coercion, re-straint, and discrimination against Beasley can be pre-sented to the arbitrator, or the applicable principlescorrectly elucidated to him. If, as the majority says,Beasley had not brought his case to the Board thisdispute would have been "not merely resolved, butlong since forgotten," it would have been the result ofa corresponding submerging or forgetting of his stat-utory protection, or perhaps the inability of Beasleyor his Union to last through the long and expensivearbitration into which the majority forces him. Thefinal note of irony in the Kafkaesque scenario createdby the "fundamental soundness" of the majority'sCollyerprinciple is that Beasley is done in by thatsame grievance-arbitration machinery which he wasendeavoring to employ and apply.We welcome our colleagues' new-found percep-tion that the Board and not an arbitrator should de-termine the statutory issues and unfair labor practiceinvolved in Respondent's allegedly disciplining Beas-ley for attempting to pursue grievances in accordancewith the union contract. In basing this conclusion inpart on the ground that there was no showing that thearbitrator had authority to remedy unlawful interfer-ence with the union representatives' performance of thegrievance function, the majority recognizes that aneffective decision (and remedy, if a violation is found)requires the Board to determine the merits of the case;the majority further recognizes that if the Board doesnot decide the mertis, this statutory protection of theright to the benefits of the grievance and arbitrationprovisions of the contract may be subordinated to andobliterated by the meaning given to the contractclause.The logic of our colleagues in not following theirCollyerdecision and deferring to arbitration this alleg-ed violation is, however, more than a little puzzling.They reason that a threat to discipline a union repre-sentative for filing grievances "strikes at the founda-tion" of the grievance-arbitration process. Yet if thecontract provision prohibiting union activity "oncompany time" or "on company premises" is unlaw-fully broad, use of the clause to prohibit union repre-sentatives' work on grievances shuts off access to andsubverts the grievance-arbitration process in exactlythe same way as the violation the majority considerson the merits, and thus equally "strikes at the founda-tion" of the process-but the majority refuses to con-sider the merits of that alleged violation, and defers itto arbitration.Our colleagues also in part ground their conclu-sion that they must decide the merits on their viewthat it is not clear the' contract clause covers threatsunattended by discipline. But the majority has previ-ously abandoned the requirement that there be a con-tract clause covering the conduct involved in order todefer to arbitration.12 At this point, it is becomingdifficult for others to divine what the majority does,or does not, require in the way of contract coveragein order to defer.More important, however, there is nothing pe-culiarly insidious about undermining the arbitrationprocess as compared to undermining other areas ofstatutory protection. Section 8(a)(1) and (3) of the Actprotects, e.g., the right of employees to engage in un-ion or other concerted activities at the place of work,and during the workday, and to be free of discrimina-tion because of union membership, regardless ofwhether the contract protects such rights or fails to doso. In contrast, the arbitration process and the rightto use it can be established only by contract, and isoutside the specific protection of the statute unlike theprotection accorded concerted activities and unionmembership under Section 8(a)(1) and (3). To oneattempting to see the statute steadily and see it whole,itmust appear that the majority's refusal to decide themerits of alleged 8(a)(1) and (3) violations breachesthe foundations of the Act more widely than interfer-ence with the purely contractual right of arbitration.Indeed, the anomaly begins to boggle the mind whenit is remembered that the employer's abrogation of theentire arbitration process would amount to no morethan a unilateral change in the contract. This is exact-12 Cf.Peerless Pressed Metal Corp,198 NLRB No 5, in which the majoritydeferred to arbitration after concedingthat (1) the only contract provisionwhichconceivably nught have been involved could not bestretched so far,and (2)the employer's claim that it didapply was "nearly frivolous " JOS. T. RYERSON & SONS, INC.467ly the type of change which ourcolleagues said inCollyer,where the employer unilaterally abrogatedthe contract wage provisions as to about a quarter ofthe work force, is peculiarly suitable for arbitration.We are unable to understand the logic of our col-leagues indeferring the first alleged violation to arbi-tration and not deferring the second. Their difficulty,we think, lies in the lack of logic inherent in theirCollyerprinciple.Collyerand subsequent decisions have drasticallyreduced the statutory protection against unilateral re-pudiation, abrogation, or modification of collective-bargaining agreements, and the final elimination ofthis protectionseems to usthe logical and inevitableresult of the majority'sreasoning. In the present caseand inNational Radio, supra,the majority has begunto replace with arbitration the statutory protectionafforded by Section 8(a)(1) and (3), and theirelimina-tion from the protection of the Act,as in the case ofunilateral changes, can hardly be long delayed. Inwhat we consider the inevitable march ofCollyerto-ward the elimination of Section 8(a) from the Act, ourcolleagues will bestir themselves only to protect thepurely contractual right to arbitrate. The upshot is, ofcourse, that contract rights-as contained in and lim-ited by the contract-have superseded, displaced, andindeednullifiedthestatutoryprotection.Themajority's willingness to permit-the arbitrator to de-termine whichissues arearbitrable, and to what ex-tent, only emphasizes the majority's destruction of thestatutory protection.We await with interest the next unfoldings of theCollyerprinciple,which almost certainly, in thosecases where the parties choose to include an arbitra-tion provision, will eliminate Section 8(a) of the Actand substitute arbitration for it. The statute will thenoperate only to protect access to the arbitration pro-cess-and perhaps not even that, as the deferral toarbitration of the first alleged violation here demon-strates.We cannot follow this downward and wideningspiral of the "fundamental soundness" ofCollyer,resulting in an ever-increasing destruction of the stat-utory protection of employees. As we pointed out inour dissent inNational Radio, supra,Congress in en-acting this statute explicitly disapproved precisely thecourse of deferral the majority has now adopted."because of the public interest in proper and uniforminterpretation of the Act. We perceive no authority inthe Board, and no reason apart from authority, tooverride this action of the Congress. When this case,and others like it, are brought to the Board, the Boardis obliged and required to determine them on the mer-its,and we would do so.As to the merits of the alleged violation whichour colleagues dismiss, we agree with the Trial Exam-iner that Respondent violated the statute. The recordshows that Beasley had been asked by Union Presi-dent Branc to substitute for him as committee spokes-man in regard to two pending grievances involvingemployees Chilcher and Hovey. Beasley, the re-cording secretary of the Union, was a long time em-ployee who worked only sporadically because of a1967 industrial injury. He served as employee advisorwith respect to workmen's compensation and insur-ance matters, and although he usually attended griev-ance meetingswhen he was available, he was not amember of the shop grievance committee and had notpreviously handled grievances of this type. On March16, Beasley attended the first-step grievance meetingin regard to the matters involving Chilcher and Ho-vey. At the conclusion of the meeting Reiker indica-ted that he was favorably disposed toward Chilcher'sgrievance, but characterized Hovey's grievance in un-flattering terms.On March 23, the final date provided in the con-tract for Respondent's answer to the grievances, Reik-er called Beasley to his office to ask for a verbalextension of time for submitting an answer to theunsettled grievance of Chilcher. Beasley inquired re-13As we there saidSince the original enactment of this statutein 1935, it hasbeen con-templated that the Government,with its resources,facilities, and power,shall vindicate the rights protectedby the Act. "No private right ofaction is contemplated. Essentially the unfair labor practiceslisted arematters of public concern, by their natureand consequence,present andpotential" See II Leg Hist. 2931, 2978, 3074 (1935). The originalSection10(b) proposed by SenatorWagner, "father"of the statute,contained a clause providing that the "Board may, in its discretion, deferits exercise of junsdictionover any suchunfairlaborpractice in any casewhere there is another means of preventionprovided for by agreement" See I Leg.Hist. 1301 (1935), II Leg. Hist. 2430 (1935) This isexactly what the majoritydoes in this case.Yet this provisionwas struckfrom the bill, II LegHist. 2351 (1935),a clear rejectionof the "policy"which themajorityhere andinCollyerhave created 468DECISIONSOF NATIONALLABOR RELATIONS BOARDgarding the Hovey grievance and Reiker respondedthat the answer, a denial, was being typed and wouldbe forthcoming. At the conclusion of the meeting, asthe Trial Examiner found upon the basis of the credi-ble testimony, Reiker asked Beasley if he intended tocontinue backing upthe grievances.Beasley repliedthat as a union officer, he felt that "anyone that hada complaint I would see that it be heard. I would backthem up if I could. If there is anything I could do."Reiker responded, "If you continue to back thesegrievances up you will have a hard time with the com-pany and also the men in the warehouse."The basicissue,and the onlyissue, is whetherReiker's above remarks were a threat of managementreprisal and whether they had a coercive impact uponBeasley's Section 7 rights. We think it plain that theydid.The majority, in considering the "simplicity offacts" of this dispute, constructs a lengthy and convo-luted rationale to show that Reiker's clear and unam-biguous remarks were made in a generalizeddiscussion involving the filing of frivolous or picayunegrievances, and that such context strips them of allelements of interference and coercion. In arriving atthisconclusion our colleagues accept the TrialExaminer's credibility findings, as indeed they muston the basis of the record, and thus accept the TrialExaminer's findings that Reiker made the above re-marks as alleged. The majority's interpretation ofthese events lacks both record and legal support.The record shows that at no time did Reiker suggestto Beasley that it would be wise to reduce the numberof grievances in the plant or otherwise discuss withhim the nature or the calibre of grievances in general.Although the record does show that at the conclusionof the March 23 conference andafterReiker's intim-idating remarks had been made, Beasley attempted tobring up the subject of improving relations betweenthe Union and management in regard to the proc-essing of grievances, Reiker specifically told Beasleythat he would not discuss the subject of "unnecessarygrievances" further unless General SuperintendentSchrader were present. The record shows that therewas no further discussion among Beasley andRespondent's officials on this subject. Thus, contraryis abundantly clear that Beasley's bringing up the sub-ject of a more amicable atmosphere for grievanceprocessing was not based upon any prior relevant dis-cussion or concern on this subject by the Respondent,but upon the insecurity and fear which Reiker's threatof reprisal engendered. As the Trial Examiner pointsout, Reiker's threats to Beasley if he continued to backup grievances would tend to be particularly coercivebecause of his physical condition which prevented hisworking on a regular basis and the admitted "solic-itude" with which the Respondent had been treatinghim because of this condition.Crown Central Petroleum Corporation,177 NLRB2321, and related cases cited by the majority do notsupport their view. The factual and legal issues in-volved inCrown Centralrelated to what restraints, ifany, the Board would put on candid, earthy, and evenvulgar discourse, during grievance discussions be-tween union and management. We agree that suchdiscussions should be frank and open, and that"salty" language by union adherents in the cause ofadvocacy should not be subject to management disci-pline. This plainly is not the question here. Here theissue is whether an employer can at a grievance pro-ceeding through threat of reprisal discourage a unionrepresentative from exercising his Section 7 rights. Itis hornbook clear that an employer's remarks of thatnature are violative of Section 8(a)(1) of the Act.For the above reasons, we would find, in agree-ment with the Trial Examiner, that Reiker's remarksto Beasley at the March 23 meeting were calculated,and would reasonably be so interpreted by Beasley, tothreaten him with reprisals because of his union activ-ities in violation of the Act.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMARION C. LADWIG,Trial Examiner:This case was triedat Cleveland, Ohio,on July 8,1970,' pursuant to a chargefiled onApril 3 by Local2212,United Steelworkers ofAmerica,AFL-CIO,herein called the Union,and pursuantto a complaint issued on May19. The primaryissues arewhether the Respondent, Joseph T.Ryerson & Sons, Inc.,to the inferences which our colleagues would draw, it1Alldates,unless otherwise indicated,are in 1970 JOS. T. RYERSON & SONS, INC.469herein called the Company, (a) threatened a union official,employee James Beasley, with reprisal because of his unionactivities, and (b) issued him a written warning because of,and in order to discourage, his union activities, in violationof Section 8(a)(1) of the National Labor Relations Act, asamended.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after due considerationof the briefs filed by the General Counsel and the Company,Imake the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANY AND THE UNION INYOLVEbThe Company is a Delaware corporation which operates25 plants, one of which is located in Cleveland, Ohio, whereit is engaged in the storage, fabrication, and sale of metalproducts and industrial plastics, and where it annually shipsgoods valued in excess of $50,000 directly to points outsidethe State. The Company admits, and I find, that it is anemployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act, and that the Union is a labororganization within the meaning of Section 2(5) of the Act.IITHE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundEmployee James Beasley is a multiple torch operator, or"burner," who was hired in 1950. In June 1967, he receivedan industrial injury which has caused him to be "off and onat work" since that time. Although the nature of his injurywas not disclosed at the trial, he was hospitalized at one timein 1969, and was permitted to take a 13-week vacation (fromDecember 15, 1969, through March 13, 1970), in the hopethis "delicate" condition would improve. When he returnedto work on March 16, his "condition started reacting again."(Since then, the injury has caused him to lose additionaldays from work, and to be hospitalized for 10 days. At thetime of trial on July 8, he had been off work since May 13.)Despite his industrial injury, Beasley continued toserve as the Union's recording secretary, and also as com-pensation committeeman. In the latter role, he gave adviceto members in the 145-employee bargaining unit who hadproblems concerning workmen's compensation insurancebenefits,unemployment compensation, retirement, andpensions.At the request of employees that he representthem on such matters, he would "approach the Company"and endeavor to settle the matters informally. He watchedthe time limits for filing "insurance grievances" under thecollective-bargaining agreement. Although he did not haveauthority to write grievances himself, he worked closelywith Union President Joseph Branc (who put the grievancesin writing),. and was "in on" all grievances "pertaining tocompensation."Even while Beasley was on the extended vacation (fromthe middle of December to the middle of March), he contin-ued to work as compensation committeeman, investigatingthe claim of an employee, John Chilcher, for insurancebenefits and hospitalization.On March 15, his first day back on the job after the3-month absence, Beasley became personally involved inthe formal processing of two grievances through the griev-ance procedure. At the request of President Branc (who wasto be absent that day), Beasley became the union spokes-man at a grievance meeting. (Previously, when Beasley wasrequested as recording secretary to attend grievance meet-ings, he merely took notes.) In this meeting, General Man-ager Homer E. Rieker indicated that he was giving favorableconsideration to the Chilcher grievance, but indicated someirritation with the other grievance, involving employee Har-vey Hovey. Concerning the Hovey grievance, Rieker admit-tedly stated that he felt this was "picking fly s- out of thepepper."The next day, March 16, Beasley complained to Gener-al Superintendent Paul R. Schrader and Area ForemanRussell B. Herdman that Herdman was doing bargainingunitwork, for which Beasley (as the senior employee)should be paid at the overtime rate.Itwas in this context that Beasley was allegedly givena discriminatory warning (being accused by SuperintendentSchrader and Foreman Herdman of working the next day,March 18, on union papers during worktime), and threat-ened by General Manager Rieker with reprisal the followingweek.Before discussing these incidents, I note that there issome undisputed evidence, indicating resentment concern-ing Beasley's union activity. After Beasley testified abouthis duties as compensation committeeman (when asked bythe company counsel about "some source of friction orirritation between you and Mr. Rieker"), the counsel thenasked Beasley:Q. (By Mr. Luksch) Can you give us any specificinstances where the Company indicated that they re-sented your participation?A. In most of them when I approach the foreman,any one of the foremen, before I got to them I am justabout cussed out.Q. You are just about what, sir?TRIAL ExAMINER Cussed out.THE WITNESS Yes, your Honor. I was working onthe plates, burning. I could have used short pieces andsaved stock pieces. [General Foreman] Lekan and[Area Foreman] Russell Herdman were standing out in 470DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe aisle,so I went to get permissionif I could use theshorts and work on those.BeforeI said anything Mr.Herdman said,"What the f- do you want?"TwAL EXAMINER: When was this?THE WITNESS:Itwas... the early part of May. Ilooked atMr. Herdman and-Q. (By Mr. Luksch) And what did you say to him?A. I turned around and walked away. I went backto my work area.B. DiscriminatoryWarningRecording Secretary Beasley (who impressed me as aconscientious, forthright witness) testified that on March18, his third day back after the extended vacation, he wentto work at 8 a.m., and proceeded to cleaning off his burningmachine and making preparations to "bum" the plate steel.(He described this preparatory work as involving the secur-ing of an air hose and blowing off the machine, checking tosee if he had on the table the stock which the order requires,checking the temps for different size plates, checking the gaspreheat and high pressure, setting the speed on the machine,lighting the torches, and having the plate preheated.) Therewas a sufficient amount of stock plate already on the table,but the night burner had not weighed another order of steelpieces burned on the night shift. Sometime between 8:30and 9 o'clock, while he was waiting for the plate to preheat,Beasley weighed these steel pieces, and was figuring theirweights on the reverse side of an order sheet: There was noroom on the table to write, and his locker was covered withburning dust, so he had placed his "suitcase" on the lockerand was using the side of the case as a writing surface. (Thecase, which was closed, was used to carry writing paper fortaking minutes at meetings, and books to sell steel-toedshoes-outside the plant-as authorized by the Company.He never carried a notebook or any grievance forms, andhad no paperwork to perform for the Union.)About 8:45 a.m., as Beasley was figuring the weights,Superintendent Schrader "walked by and saw the torches litand I had my back turned and he came by and he justglanced and he said, `Are you doing company business?'And I said, `Yes: He smiled and kept going," speaking toBeasley "less than a minute." Beasley did not see ForemanHerdman in the area at the time. More than a week later,Herdman brought Beasley a written warning for "workingon union papers instead of burning" at 9 a.m., on March 18,and stating that "Future occurrences will result in time off."Under the words on the warning form, "Names of witness-es," was written only Schrader's name(not Herdman's), andunder the question, "Does this employee have a previousrecord of ... censure and if so, when and to what extent,"was written the single word, "Yes." The warning was datedMarch 18. (Beasley's version of what happened on March18 is corroborated by Union President Branc, who operatesan overhead crane in the same area. Branc recalled theoccasion when Superintendent Schrader went up and spoketo Beasley. At the time, Branc was looking down from hiscrane,waiting for material to be moved. He saw thatBeasley's torches were burning. He confirms that Beasley'sworktable did not need stock, and did not remember seeingForeman Herdman at the time. Herdman supervises threedifferent areas, or "spans.")In sharp contrast, Superintendent Schrader and Fore-man Herdman gave a far different account. Schrader testi-fied that about 9 a.m. on March 18, as he was going throughspan 7, he saw Herdman who turned toward Beasley. Hesaw that Beasley was doing some paperwork and askedHerdman, "Union business?" Herdman nodded. Schradersaid he would take a look, and walked up behind Beasley,who was facing in the opposite direction. "What I observedwas that Mr. Beasley had his case opened and was in factreading and writing in a notebook adjacent to his case."Schrader observed that the torches on the machine were notlit.After a few seconds, when Beasley noticed him, heasked, "Is this union business or company business that youare doing?" Beasley replied, "I am waiting for stock."Schrader testified, "I then told him that there is no stock-man in that span and there has not been and there was noone to bring in the stock except himself and he was to stopwhat he was doing and go get his stock." (Not only does thisconflict with Beasley's and Branc's testimony that there wasalready stock at the machine, but the Company offers noexplanation why Beasley would make such a commentabout waiting for stock. It was necessary for the burner togo with the crane operator to get the stock when needed.)Schrader then testified that he went back where Herdmanwas waiting, about 20 or 25 feet away, and commented toHerdman, "Yes, union business. You are going to have towrite him up," but then changed his mind and said, "No,never mind. I will write it up." (I credit the testimony bySchrader's secretary that the delayin givingthe writtenwarning was caused by a delay in her getting it typed.)While testifying, Schrader appearedtense and nervous. Hedid not impress me as a candidwitness.Foreman Herdman testified that about 8:50 that mom-ing (about 10 minutes before talking to Schrader), he sawBeasley "doing something with papers. He had his briefcaseopened and he had a grievance report layingto his left sidewhich I looked down and saw. It was very plain," with theheading, "Grievance Report." Yet, claiming to have beenbusy at the time, going to another span to get some stocktransferred,Herdman testified that he walked on by, notsaying anything to Beasley. After taking care of the othermatter, "I intended to talk to Mr. Beasley on the way backabout his machine not running and I happened to see Mr.Schrader coming towards me. So I decided I would let himdo it instead." He testified that there was no stock on themachine, and that the torches were not lit. When asked whathappened after Schrader talked to Beasley, Herdman an-swered, "Mr. Schrader just walked away." Then he wasasked if Schrader said anything to him after Schrader talkedto Beasley. He readily answered positively, "No, sir." Butthen he appeared to realize that this would conflict withSchrader's testimony, and retracted the answer, testifying,"I'm sorry, sir, he did. He said `You had better write himup,' and then he hesitated and said, `No, I will do it myself."'Herdman gave further dubious testimony about talkingto Beasley "at least a half a dozen times" about conductingbusiness on company time without permission. He testifiedthat the only specific occasion he could remember was 2days earlier,March 16, when also around 9 a.m., Beasleyhad his briefcase opened, "and I walked up to him and said,`There will be no more union business on company time. Do JOS. T. RYERSON & SONS, INC.471your work.' ...I did mention it toMr. Schrader,"tellinghim, "somethingwould have to be done aboutthatmandoing union business on company time." (When questionedabout this,Beasley testified,"Iwas off ona 13-week vaca-tion andMarch16 was my firstday back to work. I had nocontact withRussell Herdmanat all....Iwas glad to getback to work.Iwent aroundabout mybusinessand RussellHerdman neverapproachedme." Beasley also testified, "Ihave never received a verbal warning.")It appears mostunlikely thatifHerdmanactually hadseen Beasley with hisbriefcase open onMarch 16 andhad givenhim a verbalreprimand then, Herdman would have remainedsilent onthe morningof March18 upon seeing Beasley againwith hisbriefcase open,this timewithalso a "GrievanceReport"form beside the case.It appearsalso unlikely that if Herd-man had madethe report to Schrader only 2 days before,Schrader would haveansweredonly "Yes" to the questionon the warningform, "Does thisemployee have a previousrecord of ...censure and if so,when and to what extent,"instead of recitingthe purportedsimilar incident. It furtherappears unlikely that if Herdman hadbeen present in span7 at the time on March18, and had seen Beasley writingagain instead of working,Schrader would have listed onlyhis own name as a witness,and not Herdman's,on thewarning form.After considering all the evidence, evaluatingHerdman's testimony,and considering the witnesses' de-meanor onthe stand, I creditBeasley's and Branc's testimo-ny and find thatHerdman wasnot even present in span 7on March 18at the timethat Schrader spoke toBeasley. Ialso discredit Herdman's testimonyabout asimilar incidenton March 16.The evidencedoes supportthe Company's contentionthat there was a concentration of union officialsand com-mitteemenin span 7 of the plant, and that on March 6(duringBeasley's3-month vacation), SuperintendentSchrader told the union representatives at a regularmonthlymeeting that he was havingtoo many complaints from hisforeman about committeemenin span 7 conducting unionbusinesson company time withoutpermission, and that thissimply would have to stop.However,this fact does notsupport the Company's furthercontentionthat "Schraderon the morningof the 18th had every reason to believe thatBeasley was in fact engaged in union business."When Beas-ley replied that he wasworking oncompany business (asBeasley crediblytestified),Schraderfailed to lookto see forhimself what Beasley was doing.Contrary to the Company'sdenial in itsbrief thatthe incidentwas "deliberatelyinvent-ed," I find from all the circumstances,and the Company'sresentmentor hostility towardBeasley becauseof his unionactivity (previously described), that Schrader deliberatelyfailed to verify whatBeasley wasdoing in order to professa good-faith beliefthat he was doing unionbusiness oncompany time.I thereforefind thatin issuingthe writtenwarning to Beasley, the Company did so,as alleged in thecomplaint,"because ofand in ordertodiscourage"Beasley's union activities,in violation of Section 8(a)(1) ofthe Act. (Inote that a grievancewas filed to protest theissuance of the written warning and the first steps of thegrievance procedure were followed.However,as crediblytestified by Union President Branc,the Company and theUnion agreed to postpone further consideration of thegrievance until Beasley's return to work.)C. Threat ofReprisalHere again,there are sharp conflicts in the testimony.Recording Secretary Beasley testified that on March 25(actually March 23), General Manager Rieker called him tothe office to ask for a verbal extension of time for submittinga grievanceanswer inthe Chilchercase.Afterdiscussingthat case,according to Beasley,Rieker then asked him if heintended to continue backing up the grievances.Beasleyreplied that as a union officer,he felt that"anyone that hada complaint I would see that it would be heard.I would backthem up if I could.If there is anything I could do." Then,according to Beasley,Rieker said that if he continued toback up the grievances,he would have a "hard time" withthe Company.(Such a threat,ifmade,would tend to beparticularly coerceive when made to Beasley,because of hissevere disability from the 1967 industrial action.)The Company'switnesses,Rieker and General Fore-man Frank Lekan,both testified that in the meeting,Rickermentioned reducing the number of"unnecessary" griev-ances,but denied that the threat was made.Having found Beasley to have been a conscientiousand forthright witness, I do not believe he would fabricatethe threat if it had not been made.I therefore credit histestimony, and discredit Rieker's and Lekan's denials. Ac-cordingly, I find,as alleged in the complaint,that the Com-panythreatened the employee with reprisal because of hisunion activities,in violation of Section 8(a)(1) ofthe Act.CONCLUSIONS OF LAW1.By discriminatorilyissuing a union official awrittenwarning because of andin order todiscourage his unionactivities, the Companyengaged in an unfairlaborpracticeaffectingcommercewithin themeaning of Section 8(a)(1)and Section2(6) and (7) of the Act.2.By threateningthe union officialwith reprisal be-cause of his union activities, the Companyfurther violatedSection 8(a)(1) of the Act.THE REMEDYThe Respondentwill be ordered to cease and desist fromthe unfair labor practices found and from like or relatedinvasions of the employees'Section 7 rights, to take certainaffirmative action designed to effectuate the policies of theAct, and topost appropriate notices.Accordingly,on the basis of the foregoing findings andconclusions,and on the entire record,I issue,pursuant toSection 10(c) of the Act, the following.[Recommended Order omitted from publication.]